                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7

                                   8

                                   9    JOSE MEZA,                                           Case No.18-cv-00599-JD (PR)
                                                       Petitioner,                           ORDER DENYING PETITION
                                  10
                                                                                             FOR WRIT OF HABEAS
                                                v.                                           CORPUS; DENYING
                                  11
                                                                                             CERTIFICATE OF
                                  12    STU SHERMAN,                                         APPEALABILITY
Northern District of California
 United States District Court




                                                       Respondent.
                                  13

                                  14

                                  15          Jose Meza, a pro se state prisoner, has brought a habeas petition pursuant to 28 U.S.C.

                                  16   § 2254 asserting claims for: (1) instructional errors; (2) Confrontation Clause violations;

                                  17   (3) insufficient evidence to support gang findings; and (4) cumulative error. The Court ordered

                                  18   Respondent to show cause why the writ should not be granted. Respondent filed an answer and a

                                  19   memorandum of points and authorities in support of it and Meza filed a traverse. The petition and

                                  20   a certificate of appealability are denied.

                                  21                                                BACKGROUND

                                  22          In May 2011, the Santa Cruz County District Attorney filed an information charging Meza

                                  23   and co-defendants Joel Sanchez and Angel Torres with the murder of Richard Campos and active

                                  24   participation in a criminal street gang. The information alleged that the murder was committed for

                                  25   the benefit of, at the direction of, or in association with a criminal street gang and that a principal

                                  26   intentionally discharged a firearm in the commission of the offense. 1 Clerk’s Transcript (“CT”)

                                  27   1483-89; ECF No. 13-3 at 2-5. In April 2013, a jury found Meza guilty of second-degree murder

                                  28   and gang participation, and found the gang and firearm enhancements to be true. 2 CT at 2639-43;
                                   1   ECF No. 13-4 at 103-07. The jury found co-defendant Sanchez guilty of first-degree murder and

                                   2   gang participation and found true the gang and firearm enhancements. 2 CT at 2644-46, 2648

                                   3   ECF No. 13-4 at 108-10, 112. The jury could not reach a verdict about co-defendant Torres. 2 CT

                                   4   at 2648; ECF No. 13-4 at 112.

                                   5          In September 2013, the trial court sentenced Meza to 40 years to life in prison. Pet. at 2;

                                   6   ECF No. 1 at 2. Meza filed a direct appeal in the California Court of Appeal. Ex. C. In

                                   7   December 2015, the court affirmed the judgment. Ex. F.

                                   8          In January 2016, Meza and Sanchez filed a petition for review in the California Supreme

                                   9   Court. Exs. G, H. The California Supreme Court granted review and remanded the case to the

                                  10   Court of Appeal for reconsideration in light of People v. Sanchez, 63 Cal. 4th 665 (2016), which

                                  11   addressed a Confrontation Clause issue involving an expert’s case-specific, out-of-court

                                  12   statements. Exs. I, J.1 The parties filed supplemental briefs in the California Court of Appeal.
Northern District of California
 United States District Court




                                  13   Exs. K, L. In December 2016, the California Court of Appeal again affirmed the judgment in a

                                  14   written opinion. Ex. M; People v Sanchez and Meza, 2016 WL 7052471 (Cal. Ct. App. Dec. 5,

                                  15   2016) (unpublished). Meza field a petition for review in the California Supreme Court, which was

                                  16   denied on March 15, 2017. Ex. O.

                                  17                                      STATEMENT OF FACTS

                                  18          The California Court of Appeal summarized the facts as follows:

                                  19                  A. The Campos Shooting
                                                      Richard Campos was 21 years old on September 15, 2009. Campos
                                  20                  was affiliated with a Norteño gang, and he had a XIV tattoo on his
                                                      right forearm as well as other gang tattoos.
                                  21
                                                      At about 9:45 p.m., Campos was in the driveway of his family's
                                  22                  house on Roache Road in Watsonville, talking on a cell phone with
                                                      Jessica Lopez. Lopez heard a male voice say, “where are you
                                  23                  from,” and she heard Campos reply that he did not “bang.”
                                                      Witnesses in the neighborhood heard gunshots and called the police,
                                  24                  who responded and found Campos dead, near two cars. The cause
                                                      of Campos's death was a gunshot that hit his neck and transected the
                                  25                  carotid artery, apparently from a nine-millimeter bullet. Nine-
                                                      millimeter bullet casings were found at the scene, and bullet
                                  26                  fragments were found in one of the cars.
                                  27
                                       1
                                  28    The defendant in People v. Sanchez, 63 Cal. 4th 665 (2016) is Marcos Arturo Sanchez, not
                                       Meza’s co-defendant, Joel Sanchez.
                                                                                       2
                                   1   On September 17, 2009, two days after Campos's shooting,
                                       Watsonville Police Officer Skip Prigge contacted Meza, who was
                                   2   walking with Gonzalez and other Sureño gang members on the
                                       street. Officer Prigge took a newspaper from the back pocket of
                                   3   Meza’s pants. The front page of the newspaper contained an article
                                       about the Campos shooting. Gang members sometimes keep
                                   4   newspaper articles about crimes they have committed as a “badge of
                                       honor.”
                                   5
                                       B. Gang Testimony
                                   6   The prosecution presented gang testimony through several
                                       witnesses, including Officer Prigge, Officer Juan Trujillo and
                                   7   Sergeant Morgan Chappell. Officer Trujillo had served as a gang
                                       enforcement officer for the City of Watsonville, and he had spent his
                                   8   “whole career” investigating gang crimes. Sergeant Chappell’s
                                       gang experience included working for the Watsonville Police gang
                                   9   unit since January of 2008. He had participated in several hundred
                                       gang investigations and over 100 gang arrests during the course of
                                  10   his law enforcement career. He spoke with Watsonville gang
                                       members every day on the job. He had spoken with other law
                                  11   enforcement officers regarding gang crimes, and he had reviewed
                                       reports of gang crimes.
                                  12
Northern District of California
 United States District Court




                                       Watsonville has two main gangs: Norteños, or northerners, and
                                  13   Sureños, or southerners. Sureños identify with the color blue, the
                                       number 13, and the word “sur,” which is short for southern.
                                  14   Norteños identify with the color red, the number 14, and the Huelga
                                       bird. Norteños and Sureños are rivals. Sureños will use the term
                                  15   “Busters” to show disrespect towards Norteños. In Watsonville, the
                                       Poorside Watsonville gang is one of the two Sureño subsets.
                                  16
                                       Sanchez, Meza, Torres, and Gonzalez were members of Poorside
                                  17   Watsonville. Meza’s gang moniker was “Little Psycho.”
                                       Gonzalez’s gang moniker was “Grifo.” Prior to the Campos
                                  18   shooting, Torres was called “Moco,” but afterwards, he was called
                                       “Spider.” Sanchez’s moniker was “Perico.” Torres and Sanchez
                                  19   were cousins.
                                  20   A person can become a member of a gang through a “jump in,”
                                       during which the prospective gang member is physically assaulted
                                  21   by other gang members. For Sureños, the assault lasts for 13
                                       seconds. To complete the jump-in process, a person must also
                                  22   perform a “jale,” which is a gang term meaning “a mission.” The
                                       jale can be a stabbing, a beating, or a shooting. Officer Trujillo
                                  23   believed that Poorside Watsonville required a person to perform the
                                       jale within 72 hours or three weeks of the jump in.
                                  24
                                       The structure of gangs often includes a person who collects money
                                  25   for the gang and may be referred to as the treasurer, a person who
                                       holds the gang’s firearms and may be called the sergeant-at-arms,
                                  26   someone who enforces the gang’s guidelines, someone who collects
                                       the gang dues, and someone who coordinates gang meetings.
                                  27
                                       According to Sergeant Chappell, the primary activities of
                                  28   Watsonville Sureños are “[s]tabbing, shooting, burglaries, weapons
                                                                        3
                                       possessions, group attacks,” and similar activities. He defined
                                   1   “primary activity” as “whatever the gang exists to do.”
                                   2   Sergeant Chappell testified about two predicate offenses for the
                                       purpose of establishing the “pattern of criminal gang activity”
                                   3   element of section 186.22, subdivisions (e) and (f).
                                   4   First, Angel Magana, a Poorside Watsonville gang member, was
                                       convicted of being a felon in possession of a firearm and being an
                                   5   active participant in a criminal street gang. The convictions were
                                       established by certified court records, but Sergeant Chappell had
                                   6   learned about the details of the offenses from the officers who were
                                       involved in the investigation and from reading the police reports.
                                   7   The underlying incident had occurred in June of 2009. Magana and
                                       another Poorside Watsonville member had been in a vehicle that
                                   8   was searched by police, who found a firearm.
                                   9   Second, Frederico Contreras, another Poorside Watsonville gang
                                       member, was convicted of assault with a deadly weapon and being
                                  10   an active participant in a criminal street gang. Again, the
                                       convictions were established by certified court records. Sergeant
                                  11   Chappell had been directly involved in the investigation of the
                                       offenses: he had spoken to one of the victims right after the offenses.
                                  12   Contreras and some companions had driven up to the victims and
Northern District of California




                                       asked, “que varrio,” meaning, “What hood are you from.”
 United States District Court




                                  13   Contreras and some of his companions had gotten out of the car and
                                       chased the victims to the police department, then stabbed one of
                                  14   them. Sergeant Chappell came outside and spoke to the victim, who
                                       was lying face down on the steps of the police department.
                                  15
                                       Sergeant Chappell testified that both Magana and Contreras were
                                  16   both active members of Poorside Watsonville at the time they
                                       committed the predicate offenses.
                                  17
                                       C. Evidence Obtained Via Julian Melgoza
                                  18   Poorside Watsonville gang member Julian Melgoza had become a
                                       police informant in the spring of 2009, following a probation search
                                  19   of his home that revealed his possession of drug paraphernalia.
                                       Melgoza provided the police with information that led to arrests of
                                  20   Poorside Watsonville gang members: one who was a “wanted
                                       parolee” and two who were in possession of a firearm.
                                  21
                                       Based on information provided by Melgoza, police set up a motion-
                                  22   activated camera at a location where members of the Poorside
                                       Watsonville gang often met. Meza, Torres, and Gonzalez were
                                  23   among those present at a recorded gang meeting held on May 24,
                                       2009. During a recorded gang meeting held on June 29, 2009, a car
                                  24   was burglarized and then set on fire. After Melgoza was identified
                                       as a participant in the vehicle arson, he agreed to further help the
                                  25   police. FN2 He subsequently assisted with two controlled buys of
                                       heroin; one was from a Poorside Watsonville gang member.
                                  26
                                       FN2 Melgoza was ultimately convicted of arson. At the time of
                                  27   trial, he was in custody due to a robbery conviction from an incident
                                       in March of 2012.
                                  28
                                                                         4
                                       On September 16, 2009, the day after the Campos shooting,
                                   1   Melgoza contacted Officer Trujillo. Melgoza claimed to have
                                       information about the Campos shooting, and he agreed to wear a
                                   2   wire and attend a meeting of the Poorside gang that was held a few
                                       days later, at Sanchez’s home. Melgoza and Sanchez had a
                                   3   conversation that was recorded and transcribed. FN3
                                   4   FN3 Two different transcripts of the conversation were prepared for
                                       trial, by Officer Trujillo and a defense interpreter.
                                   5
                                       Sanchez talked about buying guns and about having money from the
                                   6   “hood.” He referred to a .38–caliber gun that had been loaned to
                                       him and a nine-millimeter gun that had been purchased for around
                                   7   $250.
                                   8   Sanchez and Melgoza then discussed the Campos shooting.
                                       Sanchez referred to Campos as “the victim.” Sanchez said that
                                   9   according to the newspaper, Campos had been “talking to the chick
                                       on the phone” when “they did something to him.” Sanchez referred
                                  10   to “the jale that happened” FN4 and stated that four people had
                                       been involved: himself, “Spider” (Torres), “Lil Psycho” (Meza), and
                                  11   “Grifo” (Gonzalez). Sanchez stated, “I drove the car and those guys
                                       threw down.” Sanchez then clarified that both he and Gonzalez had
                                  12   stayed in the car while the others “went for it.” When Melgoza
Northern District of California




                                       commented, “that’s how . . . you do a mission,” Sanchez responded
 United States District Court




                                  13   that “everything came out really nice.” Melgoza asked, “Just the
                                       way it should be, man; that’s how, homie?” Sanchez responded,
                                  14   “With two homies and it has to be done with two guns, man.”
                                       Sanchez also noted that Campos had been inside of his car when the
                                  15   group first saw him. He described how he had parked the car, the
                                       doors had opened, and “boom.”
                                  16
                                       FN4 The defense interpreter translated this phrase as “seriously,
                                  17   right?”
                                  18   D. Testimony of Christian Lopez Ramirez
                                       Christian Lopez Ramirez (hereafter referred to as Lopez) was a
                                  19   member of Poorside Watsonville. He testified at trial pursuant to an
                                       immunity agreement, which he entered into after being arrested
                                  20   with Meza for burglary in December of 2009. FN5
                                  21   FN5 Lopez dropped out of the gang and was placed in protective
                                       custody, then placed in the witness relocation program.
                                  22
                                       When he was active in the Poorside Watsonville gang in 2008,
                                  23   Lopez had been the gang’s drug dealer. He would also buy guns for
                                       the gang. In September of 2009, Sanchez had “the keys” to the
                                  24   gang, meaning that he collected money from the drug dealer and
                                       was “in charge of the whole hood.”
                                  25
                                       Lopez testified about Sureño gang protocol, which included a rule
                                  26   against drive-by shootings. Sureños are required to get out of a car
                                       and shoot someone from close range. Another rule requires
                                  27   someone who is jumped into the gang to do a jale (“shoot someone
                                       or stab someone”) by the time of the next meeting. It was not
                                  28   required that the person be killed, but a killing would bring more
                                                                         5
                                       respect. An older gang member must go with the person performing
                                   1   the jale, or the incident has to be reported in the newspaper, in order
                                       to “vouch that you did it.”
                                   2
                                       Lopez was present when Meza was jumped into Poorside. Meza
                                   3   wanted to do his jale that day, saying he wanted to go shoot
                                       someone, “but nothing happened.” Lopez was also present when
                                   4   Sanchez, Meza, Torres, and Gonzalez went to go on the mission that
                                       resulted in the Campos shooting. Lopez heard Torres volunteer to
                                   5   go “to show him how it’s done.”
                                   6   Lopez spoke to Sanchez after the Campos shooting. Lopez
                                       remarked, “you guys got down,” and Sanchez replied, “Ya, we got
                                   7   him.” Sanchez indicated that he had a conflict with one of Campos's
                                       brothers while in high school, that the Campos family was all
                                   8   Norteños, and that Campos had “got what he deserved.” Sanchez
                                       described how he drove to Roache Road and stayed in the car while
                                   9   Meza and Torres “took care of it.”
                                  10   Lopez also spoke with Torres about the Campos shooting. Torres
                                       stated that he had walked up to Campos’s car and asked him “Where
                                  11   are you from?” Torres stated that he had shot Campos first, and that
                                       he had shot Campos in the face. Meza had been scared, but he had
                                  12   also shot Campos after Torres told him, “Shoot him. Shoot him.”
Northern District of California
 United States District Court




                                       Torres said he had used a nine-millimeter, and he showed Sanchez
                                  13   that he was carrying a .22–caliber revolver, saying that it had been
                                       used as well.
                                  14
                                       Lopez also spoke with Meza about the Campos shooting. Lopez
                                  15   congratulated Meza, noting that “he got down,” meaning that he
                                       had gained Lopez’s respect. Meza stated, “ya, ya, we got him.”
                                  16
                                       E. Testimony of Gonzalez
                                  17   Gonzalez testified at trial pursuant to a plea agreement related to his
                                       conduct in the Campos shooting. FN6 Gonzalez considered himself
                                  18   a Poorside Watsonville associate; he had never been formally
                                       jumped into the gang.
                                  19
                                       FN6 Gonzalez pleaded guilty to conspiracy to shoot at an occupied
                                  20   vehicle with a gang enhancement, as well as active participation in a
                                       criminal street gang.
                                  21
                                       About a week before the Campos shooting, a gang meeting was held
                                  22   at Sanchez’s house. Sanchez, Meza, Torres, and Gonzalez all
                                       attended. At the meeting, Sanchez took out a nine-millimeter gun
                                  23   and passed it around. Sanchez said that the gun sometimes jammed
                                       up, but that he had test fired it and found that it worked. Torres
                                  24   brought out a .22–caliber revolver at the same meeting. The guns
                                       were returned to Sanchez and Torres during the meeting.
                                  25
                                       After Meza was jumped into Poorside Watsonville, he asked
                                  26   Gonzalez to accompany him on his jale. Meza asked if Gonzalez
                                       wanted to go “look for some busters,” meaning Norteños. Gonzalez
                                  27   agreed to go with Meza, and Meza came over about 15 minutes
                                       later. Meza arrived on a bicycle, carrying a scooter. Meza showed
                                  28   Gonzalez a .22– caliber revolver and said that they were going to go
                                                                          6
                                       down the street to look for someone and “shoot 'em.” When
                                   1   Gonzalez saw the .22–caliber revolver, he recognized it as the one
                                       that Torres had at the meeting. Gonzalez said that Meza should
                                   2   have taken the nine-millimeter gun instead.
                                   3   Meza said he did not take the nine-millimeter because it might jam
                                       up on him. Gonzalez knew that the .22–caliber revolver had only
                                   4   five shots in it, and he said that five shots were not enough, but
                                       Meza said it would be fine.
                                   5
                                       Gonzalez and Meza walked around for about 30 minutes, but they
                                   6   did not find any Norteños. They walked back to Gonzalez’s house,
                                       then rode the bicycle and scooter to Meza’s house, where Meza
                                   7   called Sanchez to ask for a ride. Sanchez arrived about 10 minutes
                                       later, driving an SUV, with Torres in the front passenger seat.
                                   8   Gonzalez and Torres got into the back of the SUV, and the group
                                       drove around looking for Norteños. They saw someone who looked
                                   9   like a Norteño, but Sanchez said “let’s not shoot him” because the
                                       person was with a girlfriend.
                                  10
                                       The group then drove to Roache Road, where they saw Campos
                                  11   talking on his cell phone near a car. Meza said that Campos was a
                                       “buster” and noted that he had a XIV tattoo on his arm. Sanchez
                                  12   stopped the car three houses away. Gonzalez heard Torres cock a
Northern District of California
 United States District Court




                                       gun. Meza and Torres then got out of the car and walked towards
                                  13   Campos, but they came back, saying that someone else was out
                                       there. Meza and Torres got back into the car. Sanchez turned the
                                  14   car around and stopped it on the other side of the street. Meza and
                                       Torres again got out of the car and walked towards the place where
                                  15   Campos had been standing. Gonzalez heard gunshots, then saw
                                       Meza and Torres running back to the car. After they got in the car,
                                  16   Torres said “that for sure he had shot him in the head.” The group
                                       then drove to Sanchez’s house, where another gang member took the
                                  17   shells out of Meza’s revolver.
                                  18   Gonzalez participated in another gang mission in November of
                                       2009. Gonzalez had been the driver when another gang member
                                  19   shot at a Norteño but missed. Gonzalez pled guilty to assault with a
                                       firearm in that case.
                                  20
                                       When Gonzalez was first contacted by the police regarding his
                                  21   participation in the instant case, he did not want to talk to them. He
                                       eventually agreed to talk, but he initially “[m]ade up a story” about
                                  22   driving around trying to buy drugs. He later told the police the truth.
                                  23   F. Defense Testimony
                                       The defense witnesses were Denise Choate, the interpreter who had
                                  24   prepared a second transcription of the Melgoza– Sanchez
                                       conversation, her husband Glenn, who had digitally enhanced and
                                  25   cleaned up the recordings of that conversation, and Scott Armstrong,
                                       an expert on bullets and bullet fragments who was called by Meza.
                                  26   Armstrong examined some of the bullet fragments found at the
                                       scene of the Campos shooting and opined that while there was no
                                  27   question that a nine-millimeter gun was used, some of the bullet
                                       fragments might also have been from a .22-caliber gun.
                                  28
                                                                         7
                                                      None of the defendants testified at trial.
                                   1
                                       People v. Sanchez and Meza, 2016 WL 7052471 at *2-6.
                                   2
                                                                           STANDARD OF REVIEW
                                   3
                                              A district court may not grant a petition challenging a state conviction or sentence on the
                                   4
                                       basis of a claim that was reviewed on the merits in state court unless the state court’s adjudication
                                   5
                                       of the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable
                                   6
                                       application of, clearly established Federal law, as determined by the Supreme Court of the United
                                   7
                                       States; or (2) resulted in a decision that was based on an unreasonable determination of the facts in
                                   8
                                       light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). The first
                                   9
                                       prong applies both to questions of law and to mixed questions of law and fact, Williams v. Taylor,
                                  10
                                       529 U.S. 362, 407-09 (2000), and the second prong applies to decisions based on factual
                                  11
                                       determinations, Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).
                                  12
Northern District of California




                                              A state court decision is “contrary to” Supreme Court authority only if “the state court
 United States District Court




                                  13
                                       arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if
                                  14
                                       the state court decides a case differently than [the Supreme] Court has on a set of materially
                                  15
                                       indistinguishable facts.” Williams, 529 U.S. at 412-13. A state court decision is an “unreasonable
                                  16
                                       application of” Supreme Court authority if it correctly identifies the governing legal principle from
                                  17
                                       the Supreme Court’s decisions but “unreasonably applies that principle to the facts of the
                                  18
                                       prisoner’s case.” Id. at 413. The federal court on habeas review may not issue the writ “simply
                                  19
                                       because that court concludes in its independent judgment that the relevant state-court decision
                                  20
                                       applied clearly established federal law erroneously or incorrectly.” Id. at 411. Rather, the
                                  21
                                       application must be “objectively unreasonable” to support granting the writ. Id. at 409.
                                  22
                                              Under §2254(d)(2), a state court decision “based on a factual determination will not be
                                  23
                                       overturned on factual grounds unless objectively unreasonable in light of the evidence presented in
                                  24
                                       the state-court proceeding.” See Miller-El, 537 U.S. at 340; see also Torres v. Prunty, 223 F.3d
                                  25
                                       1103, 1107 (9th Cir. 2000). In conducting its analysis, the federal court must presume the
                                  26
                                       correctness of the state court’s factual findings, and the petitioner bears the burden of rebutting
                                  27
                                       that presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1).
                                  28
                                                                                          8
                                   1           The state court decision to which § 2254(d) applies is the “last reasoned decision” of the

                                   2   state court. See Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991); Barker v. Fleming, 423 F.3d

                                   3   1085, 1091-92 (9th Cir. 2005). When there is no reasoned opinion from the highest state court to

                                   4   consider the petitioner’s claims, the Court looks to the last reasoned opinion. See Nunnemaker at

                                   5   801-06. In this case the Court looks to the second opinion from the California Court of Appeal,

                                   6   People v. Sanchez and Meza, 2016 WL 7052471 (Cal. Ct. App. Dec. 5, 2016) (unpublished).

                                   7                                               DISCUSSION

                                   8   I. Jury Instructions

                                   9           Meza argues the court erred by failing to give certain jury instructions, or by giving

                                  10   instructions that were conflicting and confusing.

                                  11           A. Federal Standard

                                  12           A challenge to a jury instruction solely as an error under state law does not state a claim
Northern District of California
 United States District Court




                                  13   cognizable in federal habeas corpus proceedings. Estelle v. McGuire, 502 U.S. 62, 71-72 (1991).

                                  14   To obtain federal collateral relief for errors in the jury charge, a petitioner must show that the

                                  15   ailing instruction by itself so infected the entire trial that the resulting conviction violates due

                                  16   process. Id. at 72. The instruction may not be judged in artificial isolation but must be considered

                                  17   in the context of the instructions as a whole and the trial record. Id. In other words, the court

                                  18   must evaluate jury instructions in the context of the overall charge to the jury as a component of

                                  19   the entire trial process. United States v. Frady, 456 U.S. 152, 169 (1982).
                                               In reviewing an ambiguous instruction, the inquiry is not how reasonable jurors could or
                                  20   would have understood the instruction as a whole; rather, the court must inquire whether there is a
                                       “reasonable likelihood” that the jury has applied the challenged instruction in a way that violates
                                  21   the Constitution. Estelle, 502 U.S. at 72 & n.4; Boyde v. California, 494 U.S. 370, 380 (1990);
                                       Waddington v. Sarausad, 555 U.S. 179, 190-191 (2009) (a due process violation requires
                                  22   ambiguity and a “reasonable likelihood” the jury applied the instruction in a way that violates the
                                       Constitution, such as relieving the state of its burden of proving every element beyond a
                                  23   reasonable doubt). A “meager ‘possibility’” that the jury misapplied the instruction is not enough.
                                       Kansas v. Carr, 136 S. Ct. 633, 643 (2016). If an error is found under Boyde, the court also must
                                  24   determine that the error had a substantial and injurious effect or influence in determining the jury’s
                                       verdict, before granting habeas relief. Calderon v. Coleman, 525 U.S. 141, 146-47 (1998) (citing
                                  25   Brecht v. Abrahamson, 507 U.S. 619, 637 (1993)).
                                               The omission of an instruction is less likely to be prejudicial than a misstatement of the
                                  26   law. Walker v. Endell, 850 F.2d 470, 475-76 (9th Cir. 1987) (citing Henderson v. Kibbe, 431 U.S.
                                       145, 155 (1977)). Thus, a habeas petitioner whose claim involves a failure to give a particular
                                  27   instruction bears an “‘especially heavy burden.’” Villafuerte v. Stewart, 111 F.3d 616, 624 (9th
                                       Cir. 1997) (quoting Henderson, 431 U.S. at 155).
                                  28           B. Failure to Give Accomplice Instruction About Co-Defendant Sanchez
                                                                                           9
                                   1           Meza argues the trial court erred by failing to instruct the jury that Sanchez was an

                                   2   accomplice as a matter of law so that the jury could consider Sanchez’s statements about Meza

                                   3   only if they were corroborated by other evidence.

                                   4           The California Court of Appeal denied this claim by interpreting California Penal Code

                                   5   section 111, which provides:

                                   6                   A conviction cannot be had upon the testimony of an accomplice
                                                       unless it be corroborated by such other evidence as shall tend to
                                   7                   connect the defendant with the commission of the offense; and the
                                                       corroboration is not sufficient if it merely shows the commission of
                                   8                   the offense or the circumstances thereof.
                                   9                   An accomplice is hereby defined as one who is liable to prosecution
                                                       for the identical offense charged against the defendant on trial in the
                                  10                   cause in which the testimony of the accomplice is given.
                                  11   Cal. Penal Code § 1111.

                                  12           Respondent argues this claim fails because it rests on the interpretation of Penal Code
Northern District of California
 United States District Court




                                  13   section 1111 and, thus, is a state law claim. See Swarthout v. Cooke, 562 U.S. 216, 219 (2011)

                                  14   (federal habeas writ unavailable for violations of state law or for alleged error in interpretation or

                                  15   application of state law). In his traverse, Meza cites his Exhibit 1 as proof that he “gave notice to

                                  16   the state court of said federal constitutional violations.” Exhibit 1 is a document filed in the Santa

                                  17   Cruz County Superior Court entitled, “Motion to ‘Federalize’ and Preserve Objections Under Both

                                  18   the United States and California Constitutions.” The document states that due process objections

                                  19   made during the trial should be considered pursuant to the Fifth Amendment and that

                                  20   confrontation or right to present evidence objections should be considered pursuant to the Sixth

                                  21   Amendment. This document is dated February 24, 2013, which was before or during the time

                                  22   Meza’s trial was taking place. Even assuming this document “federalized” certain of Meza’s state

                                  23   claims on appeal, it does not apply to this claim because Meza does not indicate his attorney

                                  24   objected to the court’s failure to include this instruction.

                                  25           Even if Meza’s attorney had made a due process or confrontation clause objection, the

                                  26   claim fails because there is no United States Supreme Court authority requiring the corroboration

                                  27   of accomplice testimony. See United States v. Augenblick, 393 U.S. 348, 352 (1969) (procedural

                                  28   due process is not implicated in rules of evidence governing the admission of accomplice
                                                                                          10
                                   1   testimony). The Ninth Circuit specifically addressed California Penal Code Section 1111 and

                                   2   held, “to the extent that the uncorroborated testimony is not incredible or insubstantial on its face,

                                   3   the rule is not required by the Constitution.” Laboa v. Calderon, 224 F.3d 972, 979 (9th Cir.

                                   4   2000). At Meza’s trial, Sanchez’s “testimony” was presented to the jury in a transcript of a

                                   5   recorded conversation between Sanchez and Melgoza, a police informant, in which they discussed

                                   6   the Campos shooting. Sanchez referred to the “jale” that happened and stated four people had

                                   7   been involved, including himself and Meza. Sanchez and Meza, 2016 WL 7052471 at *4.

                                   8   Sanchez also said he had stayed in the car with Gonzales when Meza and Torres “went for it.” Id.

                                   9   This testimony is not incredible or insubstantial on its face, and therefore, the Constitution is not

                                  10   implicated in its admission. See also, Harrington v. Nix, 983 F.2d 872, 874 (8th Cir. 1993) (state

                                  11   laws requiring corroboration do not implicate constitutional concerns in habeas proceedings); Odle

                                  12   v. Calderon, 884 F.Supp. 1404, 1418 (N.D. Cal. 1995) (corroboration of accomplice testimony not
Northern District of California
 United States District Court




                                  13   a federal constitutional requirement).

                                  14          Habeas relief is denied for this claim.

                                  15          C. Accomplice Testimony Instructions

                                  16          Meza argues the accomplice testimony instructions were erroneous because they “left it to

                                  17   the jurors to determine whether Sanchez and Torres were accomplices.” This is similar to Meza’s

                                  18   first claim because he again argues the court should have instructed that Sanchez, and also Torres,

                                  19   were accomplices as a matter of law, so the jury would be required to consider their statements

                                  20   only with corroboration.

                                  21          The relevant jury instructions provided as follows:

                                  22                  You have heard evidence that defendant Angel Torres made oral
                                                      statements before the trial to Jose Gonzales and/or Christian Lopez.
                                  23                  You must decide whether he made any such statement in whole or in
                                                      part.
                                  24
                                                      If you decide that Angel Torres made an oral statement or
                                  25                  statements before trial, in reaching a verdict as to defendant Joel
                                                      Sanchez or defendant Jose Meza, you must first decide whether
                                  26                  Angel Torres is an accomplice. A defendant making an out-of-court
                                                      statement is an accomplice if, one, he personally committed a
                                  27                  charged crime or, two, he knew of the criminal purpose of the
                                                      person who committed a charged crime; and three, he intended to
                                  28                  and did in fact aid, facilitate, promote, encourage or instigate the
                                                                                         11
                                                      commission of a charged crime.
                                   1
                                                      An accomplice need not be present when the crime was committed.
                                   2                  On the other hand, a person is not an accomplice just because he’s
                                                      present at the scene of the crime even if he knows that a crime will
                                   3                  be committed or is being committed and does nothing to stop it.
                                   4                  If you decide that Angel Torres was an accomplice, then you may
                                                      not convict Joel Sanchez or Jose Meza based on Mr. Torres’ out-of-
                                   5                  court statement alone. You may use such out-of-court statement or
                                                      statements of Mr. Torres to convict Joel Sanchez or Jose Meza only
                                   6                  if (1) Mr. Torres’ out-of-court statement is supported by other
                                                      evidence that you believe; (2) that supporting evidence is
                                   7                  independent of Mr. Torres’ out-of-court statement. And, three, that
                                                      supporting evidence tends to connect Joel Sanchez or Jose Meza to
                                   8                  the commission of the charged crime.
                                   9                  Supporting evidence, however, may be slight. It does not need to be
                                                      enough by itself to prove that a non-declarant defendant is guilty of
                                  10                  the charged crime and it does not need to support every fact
                                                      mentioned by the accomplice defendant in the statement.
                                  11
                                                      On the other hand, it is not enough if the supporting evidence merely
                                  12                  shows that a crime was committed or the circumstances of its
Northern District of California
 United States District Court




                                                      commission. The supporting evidence must tend to connect a non-
                                  13                  declarant defendant to the commission of the crime.
                                  14                  The evidence needed to support the statement of one accomplice
                                                      defendant cannot be provided by the statement or testimony of
                                  15                  another accomplice.
                                  16   ECF No. 13-21 at 157-59.

                                  17          The same instructions were given, mutatis mutandis, for Sanchez. See ECF No. 13-21 at

                                  18   159-61.

                                  19          The Court of Appeal denied this claim by distinguishing People v. Robinson, 61 Cal. 2d

                                  20   373 (1964), upon which Meza relied in his state appeals and in this petition. This claim must be

                                  21   denied because this habeas court must accept the state court’s interpretation of its own laws. See

                                  22   Swarthout, 562 U.S. at 219 (federal habeas writ is unavailable for violations of state law or for

                                  23   alleged error in the interpretation or application of state law); see also Little v. Crawford, 449 F.3d

                                  24   1075, 1082 (9th Cir. 2006) (claim that state supreme court misapplied state law or departed from

                                  25   its earlier decisions does not provide a ground for habeas relief).

                                  26          This claim is also denied on the same ground stated above -- there is no Supreme Court

                                  27   authority holding that accomplice testimony must be corroborated. See Augenblick, 393 U.S. at

                                  28   352 (1969) (procedural due process is not implicated in rules of evidence governing the admission
                                                                                         12
                                   1   of accomplice testimony).

                                   2          In addition, the Court of Appeal reasonably held that, if the jury had been told that Torres

                                   3   and Sanchez were accomplices as a matter of law, it would have unfairly prejudiced them by

                                   4   imputing their guilt. See Sanchez and Meza, 2016 WL 7052471 at *19. As pointed out by the

                                   5   Court of Appeal, both Sanchez and Mesa denied their involvement in the Campos murder and the

                                   6   jury could not reach a verdict as to Torres. If the jury had been instructed that Torres and Sanchez

                                   7   were accomplices as a matter of law, the determination of their guilt or innocence would have

                                   8   been removed from the jury.

                                   9          Finally, the purported error did not have a substantial and injurious effect or influence on

                                  10   the jury’s verdict because the co-defendants’ out-of-court statements implicating Meza were

                                  11   independently corroborated by the newspaper article found in Meza’s pocket, expert testimony

                                  12   supporting the gang motivation for the killing, the ballistics evidence found at the crime-scene,
Northern District of California
 United States District Court




                                  13   and the testimony of Lopez and Gonzalez. Although Lopez and Gonzalez were accomplices as a

                                  14   matter of law, their testimony was corroborated by the independent evidence.

                                  15          D. Co-Conspirator Instructions

                                  16          Meza argues the instructions on co-conspirators’ statements were confusing because they

                                  17   allowed the jurors to apply the preponderance standard to all the co-defendants’ out-of-court

                                  18   statements, whether in furtherance of a conspiracy or not.

                                  19          The relevant instructions provided:

                                  20                  In deciding whether the People have proved any of the defendants
                                                      committed the crime of murder, you may not consider any statement
                                  21                  made out of court by any of the defendants unless the People have
                                                      proved by a preponderance of the evidence. Preponderance of the
                                  22                  evidence its [sic] the one time you’d have a different burden of
                                                      proof than beyond a reasonable doubt.
                                  23
                                                      So in deciding whether the People have proved that any of the
                                  24                  defendants committed the crime of murder, you may not consider
                                                      any statement made out of court by any of the defendants unless the
                                  25                  People have proved by a preponderance of the evidence that
                                                      (1) some evidence other than the statement itself establishes that a
                                  26                  conspiracy to commit that crime existed when the statement was
                                                      made. (2) any two of the defendants or any one defendant and Jose
                                  27                  Gonzales and/or Christian Lopez were members of and participating
                                                      in the conspiracy when a defendant made the statement. Three, a
                                  28                  defendant made the statement in order to further the goal of the
                                                                                        13
                                                      conspiracy; and, four, the statement was made before or during the
                                   1                  time that a defendant was participating in the conspiracy.
                                   2                  A fact is proved by a preponderance of the evidence if you conclude
                                                      that it is more likely than not that the fact is true.
                                   3
                                                      You may not consider statements made by a person including a
                                   4                  defendant who was not a member of the conspiracy even if the
                                                      statements help accomplish the goal of the conspiracy. You may not
                                   5                  consider statements made after the goal of the conspiracy had been
                                                      accomplished.
                                   6
                                                      Some of you may be confused by why we’re talking about
                                   7                  conspiracy. None of the defendants are charged with conspiracy.
                                                      We give you these instructions so you can evaluate how to use any
                                   8                  of the alleged out-of-court statements of the defendants or other
                                                      alleged conspirators.
                                   9
                                       ECF No. 13-21 at 165-68.
                                  10
                                              As pointed out by the Court of Appeal, in his appellate brief, Meza only cited the first
                                  11
                                       paragraph of the instruction. See ECF No. 1 at 103. However, when the entirety of the instruction
                                  12
Northern District of California




                                       is read, it is clear that the jury could use the preponderance of the evidence standard only to
 United States District Court




                                  13
                                       consider statements made in furtherance of the conspiracy and only if the government proved by a
                                  14
                                       preponderance of the evidence the four elements of a conspiracy given in the instruction. See
                                  15
                                       Estelle, 502 U.S. at 72 (instruction may not be judged in artificial isolation but must be considered
                                  16
                                       in the context of the instructions as a whole and the trial record).
                                  17
                                              Meza also argues the conspiracy instructions deprived him of due process because they
                                  18
                                       “allowed the jury to determine whether or not Torres and Sanchez were accomplices and to use the
                                  19
                                       uncorroborated accomplice statements to establish the defendants were in a conspiracy with each
                                  20
                                       other.” ECF 20 at 33-34 (traverse). However, the jury would have to consider the conspiracy
                                  21
                                       instruction together with the instruction that corroboration was required where any statement of an
                                  22
                                       accomplice tended to incriminate a defendant, or where any statement of a co-defendant was used
                                  23
                                       to convict another co-defendant. See ECF No. 13-21 at 161-62 (instructing that jury may rely on
                                  24
                                       co-defendants’ statements to convict a defendant only if other evidence showed the charged crime
                                  25
                                       was committed).
                                  26
                                              Meza has not shown a reasonable likelihood that the jury misapplied the accomplice
                                  27
                                       instructions in a way that violates the Constitution. See Waddington, 555 U.S. at 190 (to show due
                                  28
                                                                                         14
                                   1   process violation, defendant must show both ambiguity and a “reasonable likelihood” the jury

                                   2   applied the instruction in a way that violates the Constitution).

                                   3          E. Instructions on Sanchez’s Statements

                                   4          Meza argues the instructions on Sanchez’s statements to Melgoza allowed the jury to

                                   5   consider them without any requirement of corroboration, even if it found Sanchez was an

                                   6   accomplice.

                                   7          The relevant instructions provided:

                                   8                  You have heard evidence that defendant Joel Sanchez made an oral
                                                      statement and/or statements to Julian Melgoza before the trial. You
                                   9                  must decide whether the defendant Joel Sanchez made any such
                                                      statement or statements in whole or in part.
                                  10
                                                      If you decide that the defendant Joel Sanchez made such a statement
                                  11                  to Julian Melgoza, consider the statement along with all of the other
                                                      evidence. It is up to you to decide how much importance to give to
                                  12                  the statement. Julian Melgoza is not an accomplice as defined in the
Northern District of California
 United States District Court




                                                      previous instruction.
                                  13
                                                      Consider with caution any statement made by a defendant tending to
                                  14                  show his guilt unless the statement was written or otherwise
                                                      recorded.
                                  15
                                                      A defendant may not be convicted of any crime based on his out-of-
                                  16                  court statements and his codefendants [sic] out-of-court statements
                                                      alone. You may only rely on the defendant’s out-of-court
                                  17                  statements and his codefendants out-of-court statements to convict
                                                      him if you conclude that the other evidence shows the charged crime
                                  18                  was committed. The other evidence may be slight and need only be
                                                      enough to support a reasonable inference that a crime was
                                  19                  committed.
                                  20                  The identity of the person who committed the crime and the degree
                                                      of the crime may be proved by the defendants [sic] statements alone.
                                  21                  You may not convict a defendant unless the People have proved his
                                                      guilt beyond a reasonable doubt.
                                  22
                                       ECF No. 13-21 at 161-62.
                                  23
                                              Although these instructions did not specify that, if the jury found Sanchez was an
                                  24
                                       accomplice, it could only consider his statements to Melgoza with corroboration, the jury was
                                  25
                                       given other instructions that statements of accomplices required corroboration. When the
                                  26
                                       instructions are viewed as a whole, the jury would know that, if it found Sanchez was an
                                  27
                                       accomplice, it could only consider his statements with corroboration. As stated previously, an
                                  28
                                                                                         15
                                   1   instruction cannot be considered in isolation, but must be considered in the context of the

                                   2   instructions as a whole. See Estelle, 502 U.S. at 72; see also Weeks v. Angelone, 528 U.S. 225,

                                   3   234 (2000) (jury presumed to follow its instructions); Doe v. Busby, 661 F.3d 1001, 1017 (9th Cir.

                                   4   2011) (habeas court must presume that jurors follow the jury instructions). Meza has not shown a

                                   5   reasonable likelihood that the jury misapplied this instruction in a way that violates the

                                   6   Constitution.

                                   7          F. Instruction on Accomplices

                                   8          Meza argues the jury was confused by the instructions allowing it to determine if Sanchez

                                   9   and Torres were accomplices because it was instructed that Gonzalez and Lopez were accomplices

                                  10   as a matter of law.

                                  11          There was no reasonable likelihood the jury misapplied the accomplice instructions. The

                                  12   jury was aware of, and the instructions reflected that, the case involved the out-of-court statements
Northern District of California
 United States District Court




                                  13   of three defendants, and the jury was to determine if they were accomplices, and the testimony of

                                  14   Gonzalez and Lopez, who were non-defendant accomplices. There is no evidence that the jury did

                                  15   not follow all of the instructions, as this Court must presume it did. See Busby, 661 F.3d at 1017

                                  16   (habeas court must presume jury follows its instructions).

                                  17          As discussed, Sanchez and Torres were defendants and so any instruction that they were

                                  18   accomplices as a matter of law would remove the ultimate determination of their guilt from the

                                  19   jury; on the other hand, Gonzalez and Lopez were not defendants, so the jury was not being asked

                                  20   to determine their guilt or innocence. Given these facts, the Court of Appeal reasonably

                                  21   concluded that the different accomplice instructions were necessary.

                                  22          G. Corpus Delicti and Single Witness Instructions

                                  23          Meza argues the corpus delicti (proof of crime) instruction was confusing when read with

                                  24   the instructions on accomplice testimony and single witness testimony.

                                  25          The relevant instructions are as follows:

                                  26                   A defendant may not be convicted of any crime based on his out-of-
                                                       court statements and his codefendants out-of-court statements alone.
                                  27                   You may only rely on the defendant’s out-of-court statements and
                                                       his codefendants [sic] out-of-court statements to convict him if you
                                  28                   conclude that the other evidence shows the charged crime was
                                                                                          16
                                                      committed. The other evidence may be slight and need only be
                                   1                  enough to support a reasonable inference that a crime was
                                                      committed. The identity of the person who committed the crime and
                                   2                  the degree of the crime may be proved by the defendants [sic]
                                                      statements alone. You may not convict a defendant unless the
                                   3                  People have proved his guilt beyond a reasonable doubt.
                                   4   ECF No. 13-21 at 161-62.

                                   5                  Except for the testimony of Jose Gonzales and Christian Lopez,
                                                      which requires supporting evidence and any out-of-court statements
                                   6                  made by any of the defendants to Jose Gonzales and Christian
                                                      Lopez, which also requires supporting evidence, the testimony of
                                   7                  only one witness can prove any fact. Before you conclude that the
                                                      testimony of one witness proves a fact, you should carefully review
                                   8                  all the evidence.
                                   9   ECF No. 13-21 at 147.

                                  10          Meza argues the jury would be confused because it was told corroboration was required for

                                  11   it to consider the co-defendants’ out-of-court statements if the jury found they were accomplices

                                  12   or if the statements were made to Gonzalez or Lopez, but corroboration was not required if their
Northern District of California
 United States District Court




                                  13   statements were made to someone else or if the jury found they were not accomplices. Although

                                  14   the jury was given many instructions about how to consider the statements of various individuals,

                                  15   viewing the instructions as a whole, see Estelle, 502 U.S. at 72, the jury would have understood

                                  16   when corroboration was needed, that Meza could not be convicted based on his or his co-

                                  17   defendants’ out-of-court statements alone, and that the testimony of a single witness is sufficient

                                  18   to prove a fact. The California Court of Appeal denied this claim based on the presumption that

                                  19   the jury is able to follow its instructions. See Sanchez and Meza, WL 7052471, at *21. This is not

                                  20   an unreasonable application of Supreme Court authority. See Weeks, 528 U.S. at 234 (jury

                                  21   presumed to follow its instructions).

                                  22          H. Instruction on Meza’s Statements

                                  23          Meza argues the instruction on his own statements were confusing and incorrect.

                                  24          The relevant instruction is as follows:

                                  25                  You have heard evidence that defendant Jose Meza made oral
                                                      statements before the trial to Jose Gonzales and/or Christian Lopez.
                                  26                  You must decide whether he in fact made any such statements in
                                                      whole or in part. If you decide that Jose Meza made such an oral
                                  27                  statement or statements before trial, in reaching a verdict as to Jose
                                                      Meza, consider the statements and consider them subject to the
                                  28                  instructions that I’ve just give you in number – instruction number
                                                                                        17
                                                      335, which is the statement about viewing the testimony of an
                                   1                  accomplice with caution. And view it along with all of the other
                                                      evidence. It is up to you to decide how much importance to give to
                                   2                  the statement or statements. Consider with caution any statement
                                                      made by a defendant tending to show his guilt unless the statement
                                   3                  was written or otherwise recorded.
                                   4   ECF. No. 13-21 at 155.

                                   5          Meza argues that this instruction’s reference to the accomplice instruction was confusing

                                   6   because the jury would believe it could only consider Meza’s statements against himself if they

                                   7   were corroborated which contradicts a jury instruction that a defendant’s uncorroborated

                                   8   statements against himself is admissible as an admission against his own interest. However, Meza

                                   9   does not argue that the latter instruction was given to the jury; therefore, his argument is

                                  10   hypothetical and not based on the actual instructions. Viewing the instructions as a whole, the

                                  11   jury would have understood the challenged instruction to mean, if it found Meza was an

                                  12   accomplice, it could not consider his statements to Gonzales or Lopez without corroboration.
Northern District of California
 United States District Court




                                  13          As above, the Court of Appeal denied this claim based on the presumption the jury was

                                  14   able to correlate the various instructions on out-of-court statements. See Sanchez and Meza, WL

                                  15   7052471, at *21. This is not an unreasonable application of Supreme Court authority. See Weeks,

                                  16   528 U.S. at 234 (jury presumed to follow its instructions). And Meza is not well situated to argue

                                  17   this instruction was prejudicial to him because it required corroboration of his statements to

                                  18   Gonzales or Lopez before the jury could consider them.

                                  19

                                  20          I. Aiding and Abetting Instructions

                                  21          Meza joined in Sanchez’s claim on the aiding and abetting instructions on direct appeal

                                  22   and in Sanchez’s petition for review in the California Supreme Court and includes this claim in his

                                  23   federal petition. Meza argues this claim is relevant to him because both he and Sanchez were

                                  24   charged as an aider and abettor. However, in his closing argument, the prosecutor’s theory of the

                                  25   case was that Meza was the perpetrator of the crime because he shot Campos and Sanchez was an

                                  26   aider and abettor because he facilitated the shooting. See ECF 13-22 at 35-42 (prosecutor’s

                                  27   closing argument on aiding and abetting). Therefore, it is questionable whether a claim

                                  28   challenging the aider and abettor instruction is relevant to Meza. Even so, for the sake of
                                                                                         18
                                   1   completeness, the Court will address it.

                                   2                  1. Erroneous Instructions

                                   3          Meza argues the aiding and abetting instructions erroneously stated an aider and abettor

                                   4   could be guilty of first-degree murder so long as the direct perpetrator committed a willful,

                                   5   premeditated, and deliberate murder, instead of requiring the jury to determine “whether each

                                   6   aider and abettor personally acted with malice and a willful, premeditated and deliberated intent to

                                   7   kill.” The Court of Appeal reviewed all of the aiding and abetting instructions and determined,

                                   8   “the instructions, together, informed the jury that Sanchez could not be convicted of first-degree

                                   9   murder unless he ‘intended to aid and abet’ a first-degree murder.” See Sanchez and Meza, WL

                                  10   7052471, at *8.2 The Court concluded, “there is no ‘reasonable likelihood that the jury

                                  11   misconstrued or misapplied’ the instructions so as to convict Sanchez of first-degree murder

                                  12   without considering his individual state of mind.” Id.
Northern District of California
 United States District Court




                                  13          This claim was argued on the basis of state law and the Court of Appeal analyzed it as

                                  14   such. As a state law claim it is not cognizable on habeas review, see Estelle, 502 U.S. at 67-68,

                                  15   and a habeas court must defer to the state court’s interpretation of its own laws, see Swarthout,

                                  16   562 U.S. at 219 (federal habeas writ unavailable for violations of state law or for alleged error in

                                  17   interpretation or application of state law).

                                  18          On the merits, the claim also fails. The jury was given the following instructions:

                                  19                  To prove that a person is guilty of a crime based on aiding and
                                                      abetting that crime, the People must prove that, one, the direct
                                  20                  perpetrator committed the crime. (2) the person knew that the direct
                                                      perpetrator intended to commit the crime. Three, before or during
                                  21                  the commission of the crime the person intended to aid and abet the
                                                      direct perpetrator in committing the crime; and, four, the person’s
                                  22                  words or conduct did in fact aid and abet the direct perpetrator’s
                                                      commission of the crime.
                                  23
                                                      Someone aids and abets a crime if he knows of the perpetrator’s
                                  24                  unlawful purpose and he specifically intends to and does in fact aid,
                                                      facilitate, promote, encourage or instigate the direct perpetrator’s
                                  25                  commission of that crime.
                                  26   ECF No. 13-21 at 164.

                                  27

                                  28
                                       2
                                        Because Meza joined in Sanchez’s argument, the Court of Appeal only mentions Sanchez by
                                       name.
                                                                                    19
                                   1          These instructions, together with the instructions specifying the elements of first- and

                                   2   second-degree murder, explained the required mental state for a person to be found guilty of the

                                   3   crime of murder as an aider and abettor. See ECF No. 13-21 at 169-72 (murder instructions).

                                   4   Read together, the instruction told the jury a defendant could not be convicted as an aider and

                                   5   abettor of murder unless he had knowledge of the perpetrator’s plan to commit murder and

                                   6   intended to aid in the crime. This meets the California requirement of the mental state of an aider

                                   7   and abettor. See People v. Beeman, 35 Cal. 3d 547, 560 (1984) (aider and abettor shares the

                                   8   perpetrator’s specific intent when he knows full extent of perpetrator’s criminal purpose and gives

                                   9   aid or encouragement with intent of facilitating perpetrator’s commission of the crime).

                                  10   Therefore, the Court of Appeal reasonably concluded there was no reasonable likelihood the jury

                                  11   misconstrued the instructions to convict a defendant as an aider and abettor without considering

                                  12   his own mental state. See Sanchez and Meza, WL 7052471, at *8
Northern District of California
 United States District Court




                                  13                  2. Failure to Give Instruction

                                  14          Meza argues the trial court erroneously failed to give a requested instruction that an aider

                                  15   and abettor is not liable for a crime that is not a reasonably foreseeable consequence of the act

                                  16   aided and abetted and that an aider and abettor may be convicted of a lesser crime than the direct

                                  17   perpetrator. The Court of Appeal denied this claim on the ground that the requested instruction

                                  18   was likely to confuse the jury since the case was not prosecuted on a natural and probable

                                  19   consequences theory of aiding and abetting and there was no evidence that Meza intended to aid

                                  20   and abet a lesser offense than homicide. See Sanchez and Meza, WL 7052471, at *10.

                                  21          This conclusion is not contrary to or an unreasonable application of Supreme Court

                                  22   authority. See Henderson, 431 U.S. at 155 (omission of an instruction is less likely to be

                                  23   prejudicial than a misstatement of the law). Furthermore, any error did not have a substantial and

                                  24   injurious effect or influence on the jury’s verdict because, as stated above, the prosecution’s theory

                                  25   was that Meza and Torres, as the shooters, were the direct perpetrators of Campos’s murder, and

                                  26   Sanchez, the senior gang member who facilitated the crime, was liable as an aider and abettor. See

                                  27   ECF 13-22 at 35-42 (prosecutor’s closing argument on aiding and abetting).

                                  28   II. Improper Admission of Co-defendants’ Statements
                                                                                        20
                                   1          Citing People v. Aranda, 63 Cal. 2d 518 (1965) and Bruton v. United States, 391 U.S. 123

                                   2   (1968), Meza argues the trial court violated his right to confront witnesses against him by

                                   3   admitting the out-of-court statements of co-defendants Sanchez and Torres implicating him in the

                                   4   murder. The California Court of Appeal concluded Bruton did not apply because the co-

                                   5   defendants’ statements were non-testimonial. See See Sanchez and Meza, WL 7052471, at *16.

                                   6          A. Federal Authority

                                   7          The Confrontation Clause of the Sixth Amendment provides that in criminal cases the

                                   8   accused has the right to “be confronted with the witnesses against him.” U.S. Const. amend. VI.

                                   9   The ultimate goal of the Confrontation Clause is to ensure reliability of evidence, but it is a

                                  10   procedural rather than a substantive guarantee. Crawford v. Washington, 541 U.S. 36, 61 (2004).

                                  11   It commands, not that evidence be reliable, but that reliability be assessed in a particular manner:

                                  12   by testing in the crucible of cross-examination. Id. The Confrontation Clause applies to all
Northern District of California
 United States District Court




                                  13   “testimonial” statements. Id. at 50-51. “Testimony . . . is typically a solemn declaration or

                                  14   affirmation made for the purpose of establishing or proving some fact.” Id. at 51. The

                                  15   Confrontation Clause applies not only to in-court testimony but also to out-of-court statements

                                  16   introduced at trial, regardless of the admissibility of the statements under state laws of evidence.

                                  17   Id. at 50-51.

                                  18          Hearsay that is not testimonial, “while subject to traditional limitations upon hearsay

                                  19   evidence, is not subject to the Confrontation Clause.” Davis v. Washington, 547 U.S. 813, 821

                                  20   (2006); see also Whorton v. Bockting, 549 U.S. 406, 420 (2007) (under Crawford, “the

                                  21   Confrontation Clause has no application to [nontestimonial] statements and therefore permits their

                                  22   admission even if they lack indicia of reliability.”). The “primary purpose” test establishes the

                                  23   boundaries of testimonial evidence. Ohio v. Clark, 135 S. Ct. 2173, 2179 (2015). Under this test,

                                  24   statements are testimonial: (1) “when they result from questioning, ‘the primary purpose of [which

                                  25   was] to establish or prove past events potentially relevant to later criminal prosecution,’ Davis v.

                                  26   Washington, 547 U.S. 813, 822 (2006),” and (2) “when written statements are ‘functionally

                                  27   identical to live, in-court testimony,’ ‘made for the purpose of establishing or proving some fact’

                                  28   at trial, Melendez-Diaz v. Massachussetts, 557 U.S. 305, 310-11 (2009).” Lucero v. Holland, 902
                                                                                         21
                                   1   F.3d 979, 989 (9th Cir. 2018). When the primary purpose of taking an out-of-court statement is to

                                   2   create an out-of-court substitute for trial testimony, the statement is testimonial hearsay and

                                   3   Crawford applies. Michigan v. Bryant, 562 U.S. 344, 358 (2011). When that was not the primary

                                   4   purpose, “the admissibility of a statement is the concern of state and federal rules of evidence, not

                                   5   the Confrontation Clause.” Id. The primary purpose of a statement is determined objectively.

                                   6   United States v. Rojas-Pedroza, 716 F.3d 1253, 1267 (9th Cir. 2013). Thus “‘the relevant inquiry

                                   7   is not the subjective or actual purpose of the individuals involved in a particular encounter, but

                                   8   rather the purpose that reasonable participants would have had, as ascertained from the

                                   9   individuals’ statements and actions and the circumstances in which the encounter occurred.’” Id.

                                  10   (quoting Bryant, 562 U.S. at 360). The testimonial intent of the speaker must be evaluated in

                                  11   context, and part of that context is the questioner’s identity. Lucero, 902 F.3d at 990 n.5.

                                  12          In joint criminal trials, the introduction of incriminating out-of-court statements of a co-
Northern District of California
 United States District Court




                                  13   defendant, violates the defendant’s Sixth Amendment right to confront witnesses. Bruton, 391

                                  14   U.S. at 135-36. However, Crawford, which was decided after Bruton, added a new layer to Sixth

                                  15   Amendment analysis—that co-defendants’ rights under the Confrontation Clause apply only to

                                  16   testimonial statements. Lucero, 902 F.3d at 984. After Crawford, non-testimonial co-defendants’

                                  17   statements are not protected by the Confrontation Clause. Id. (every circuit court to consider the

                                  18   issue has held that, after Crawford, Bruton’s rule applies only to testimonial out-of-court co-

                                  19   defendant statements).

                                  20          B. Analysis

                                  21          At issue are the out-of-court statements by co-defendants Sanchez and Torres implicating

                                  22   Meza in the Campos shooting. Sanchez’s statements were admitted through the transcript of his

                                  23   taped conversation with Melgoza, Officer Trujillo’s testimony of what was said on the tape, and

                                  24   through the testimony of Lopez. Torres’s statements were introduced to the jury through the

                                  25   testimony of Lopez. Melgoza was a Poorside Watsonville gang member who, unbeknownst to

                                  26   Sanchez, had become a police informant. See Sanchez and Meza, 2016 WL 7052471, at *3.

                                  27   Lopez was a member of Poorside Watsonville who testified pursuant to an immunity agreement.

                                  28   Id. at *4. Because Sanchez and Torres made the statements at issue to fellow gang members to
                                                                                         22
                                   1   describe or brag about the shooting, reasonable speakers, in their circumstances, would not have

                                   2   believed their statements would be used at a trial against Meza. See Rojas-Pedroza, 716 F.3d at

                                   3   1267 (testimonial nature of statements judged by objective standard of the intent of a reasonable

                                   4   speaker under the circumstances). Thus, the Court of Appeal reasonably concluded the co-

                                   5   defendants’ statements were not testimonial.

                                   6          Meza argues Sanchez’s statements to Melgoza were testimonial because the police had

                                   7   wired Melgoza so that Sanchez’s statements could be used at trial. However, the determining

                                   8   factor is the testimonial intent of the speaker, not the listener. See id. Although Melgoza was

                                   9   wearing a wire so his conversation with Sanchez could be used at trial, Sanchez was unaware of

                                  10   the wire. Therefore, as far as Sanchez was concerned, he was talking to a gang associate and

                                  11   friend; there is no evidence that Sanchez intended to have his statements used at a trial.

                                  12          Meza cites cases from other circuits for the proposition that out-of-court statements by a
Northern District of California
 United States District Court




                                  13   confidential informant to a police officer are testimonial. Meza cites Officer Trujillo’s testimony

                                  14   about what Melgoza told him to support his argument that the out-of-court statements of a

                                  15   confidential informant were admitted against him. However, the trial court cautioned the jury that

                                  16   Trujillo’s testimony was not to be taken for the truth of the matter, but only for the jury to evaluate

                                  17   Trujillo’s opinion about what he heard in the recording. See ECF No. 13-10 at 142. Both

                                  18   California and Federal rules of evidence permit testimony by an expert that is otherwise

                                  19   inadmissible to allow the jury to understand the basis of the expert’s opinion. See Cal Evid. Code

                                  20   § 801; Fed. R. Evid. 703.

                                  21          Under Lucero, 902 F.3d at 984, once the determination is made that the statements by

                                  22   Sanchez and Torres were nontestimonial, the Bruton protection against out-of-court co-

                                  23   defendants’ statements does not apply. See Clark v. Murphy, 331 F.3d 1062, 1070-71 (9th Cir.

                                  24   2003) (circuit decisions relevant as persuasive authority to determine whether a state court holding

                                  25   is an unreasonable application of Supreme Court precedent or to assess what law is clearly

                                  26   established), overruled on other grounds in Lockyer v. Andrade, 538 U.S. 63 (2003); Caliendo v.

                                  27   Warden of Cal. Men’s Colony, 365 F.3d 691, 696-97 (9th Cir. 2004) (citing as clearly established

                                  28   Supreme Court authority circuit courts’ consistent interpretation of a Supreme Court case).
                                                                                         23
                                   1   Therefore, the Court of Appeal’s conclusion that Bruton did not apply to the co-defendants’ out-

                                   2   of-court statements because they were nontestimonial is not contrary to or an unreasonable

                                   3   application of Supreme Court authority.

                                   4   III. Gang Evidence

                                   5          In his direct appeal and petition for review in the California Supreme Court, Meza joined

                                   6   in the claims raised by co-defendant Sanchez that there was insufficient evidence to prove the

                                   7   “primary activities” element of the gang participation charge and the gang enhancement. Meza

                                   8   also joined in Sanchez’s claim that the gang expert’s testimony establishing Poorside

                                   9   Watsonville’s pattern of criminal gang activity was inadmissible testimonial hearsay and, thus,

                                  10   violated the Confrontation Clause. Meza asserts these claims in his federal petition.

                                  11          A. Sufficiency of Evidence

                                  12                    1. Federal Standards
Northern District of California
 United States District Court




                                                A state prisoner who alleges that the evidence in support of his state conviction is
                                  13   insufficient to have led a rational trier of fact to find guilt beyond a reasonable doubt states a
                                       constitutional claim. Jackson v. Virginia, 443 U.S. 307, 321 (1979). Federal habeas courts must
                                  14   look to state law for the substantive elements of the criminal offense, but the minimum amount of
                                       evidence required by the Due Process Clause to prove the offense is a matter of federal law.
                                  15   Coleman v. Johnson, 566 U.S. 650, 655 (2012). On habeas review, evidence is sufficient to
                                       support a conviction when, viewed in the light most favorable to the prosecution, “any rational
                                  16   trier of fact could have found the essential elements of the crime beyond a reasonable doubt.”
                                       Jackson, 443 U.S. at 319. The habeas court must presume the trier of fact resolved any conflict in
                                  17   the evidence in favor of the prosecution and must defer to that resolution. Id. at 326.
                                                Jackson claims face a high bar in federal habeas proceedings because they are subject to
                                  18   two layers of deference. Johnson, 566 U.S. at 651; Juan H. v. Allen, 408 F.3d 1262, 1274 (9th
                                       Cir. 2005). First, the state courts are required to view the evidence in the light most favorable to
                                  19   the prosecution and ask whether any rational trier of fact could have found the elements of the
                                       crime beyond a reasonable doubt. Kyzar v. Ryan, 780 F.3d 940, 949 (9th Cir. 2015). Second,
                                  20   under AEDPA, habeas relief is warranted only if the state courts unreasonably applied the already
                                       deferential Jackson standard. Id. “The only question under Jackson is whether the finding was so
                                  21   insupportable as to fall below the threshold of bare rationality.” Johnson, 566 U.S. at 656.
                                  22                  2. “Primary Activities”

                                  23          The Court of Appeal noted the following about this claim:

                                  24                  The trial court instructed the jury that in order to find that Poorside
                                                      Watsonville was a criminal street gang, it had to find that the
                                  25                  primary activities of the gang were the commission of assault with a
                                                      deadly weapon or felon in possession of a firearm, both of which are
                                  26                  enumerated offenses in section 186.22, subdivision (e). Sanchez
                                                      [and Meza] contend the evidence was insufficient to establish that
                                  27                  committing those crimes was a primary activity of Poorside
                                                      Watsonville.
                                  28
                                                                                        24
                                   1   Sanchez and Meza, WL 7052471, at *11.

                                   2          California Criminal Code § 186.22 (Participation in Criminal Street Gang) states, in

                                   3   relevant part:
                                                        Any person who actively participates in any criminal street gang
                                   4                    with knowledge that its members engage in, or have engaged in, a
                                                        pattern of criminal gang activity, and who willfully promotes,
                                   5                    furthers or assists in any felonious criminal conduct by members of
                                                        that gang, shall be punished by imprisonment in a county jail for a
                                   6                    period not to exceed one year, or by imprisonment in the state prison
                                                        for 16 months, or two or three years.
                                   7
                                                        . . . any person who is convicted of a felony committed for the
                                   8                    benefit of, at the direction of, or in association with any criminal
                                                        street gang, with the specific intent to promote, further or assist in
                                   9                    any criminal conduct by gang members, . . . [specifies punishment]
                                  10                    ...
                                  11                    As used in this chapter, “pattern of criminal gang activity” means
                                                        the commission of, attempted commission of, conspiracy to commit,
                                  12                    or solicitation of, sustained juvenile petition for, or conviction of
Northern District of California
 United States District Court




                                                        two or more of the following offenses, provided at least one of these
                                  13                    offenses occurred after the effective date of this chapter and the last
                                                        of those offenses occurred within three years after a prior offense,
                                  14                    and the offenses were committed on separate occasions, or by two or
                                                        more persons.
                                  15
                                                        ...
                                  16
                                                        As used in this chapter, “criminal street gang” means any ongoing
                                  17                    organization, association, or group of three or more persons,
                                                        whether formal or informal, having as one of its primary activities
                                  18                    the commission of one or more of the criminal acts enumerated in
                                                        paragraphs (1) to (25), inclusive, or (31) to (33), inclusive, of
                                  19                    subdivision (e), having a common name or common identifying sign
                                                        or symbol, and whose members individually or collectively engage
                                  20                    in, or have engaged in, a pattern of criminal gang activity.
                                  21   Cal. Crim Code §§186.22 (a), (b), (e) and (f).

                                  22          The Court of Appeal held that, under People v. Martinez, 158 Cal. App. 4th 1324, 1330

                                  23   (2008), Sergeant Chappell’s testimony provided substantial evidence that Poorside Watsonville’s

                                  24   primary activities were the commission of assault with a deadly weapon or felon in possession of a

                                  25   firearm, as provided in the trial court’s instructions. Sanchez and Meza, WL 7052471, at *12.

                                  26          Sergeant Chappell testified that he had: (1) participated in several hundred gang

                                  27   investigations and over 100 gang arrests; (2) personally interacted with gang members and

                                  28   communicated with other law enforcement officers about gang crimes; (3) written at least 50
                                                                                          25
                                   1   warrants having to do with gang activities; and (4) testified as a qualified gang expert 46 times.

                                   2   See ECF No. 13-18 at 25-26. Based upon his experience, the court determined Sergeant Chappell

                                   3   was qualified to be an expert witness and, thus, could render opinion testimony in addition to

                                   4   testimony based on his personal knowledge. Id. at 28.

                                   5          Sergeant Chappell then testified that he was familiar with Watsonville Poorside as well as

                                   6   the Sureno gang, the larger organization Watsonville Poorside was affiliated with. Id. at 28-46

                                   7   (describing specific attributes of Sureno gang and Watsonville Poorside).

                                   8          Concerning patterns of criminal activities for the Surenos, Sergeant Chappell testified they

                                   9   are stabbings, shootings, burglaries, weapons possessions and similar group activities. Id. at 46.

                                  10   Concerning predicate offenses, Sergeant Chappell testified about two crimes—(1) weapons

                                  11   possession and (2) stabbing while being an active participant in a criminal street gang—that were

                                  12   committed in the past by other members of Poorside Watsonville. Id. at 46-47; 54-55. The felon-
Northern District of California
 United States District Court




                                  13   in-possession conviction was authenticated by the certified court record of the conviction and the

                                  14   stabbing conviction was authenticated by Sergeant Chappell’s testimony about his personal

                                  15   investigation of this offense and the certified court record of the conviction. Id. at 53, 55-56.

                                  16          Under the deferential Jackson standard and viewing the evidence in the light most

                                  17   favorable to the prosecution, any rational trier of fact could have found it established the primary

                                  18   activities of Poorside Watsonville beyond a reasonable doubt.

                                  19                  3. Confrontation Clause Claim

                                  20          Meza argues his right to confront witnesses against him was violated by the admission of

                                  21   Sergeant Chappell’s testimonial hearsay to establish Poorside Watsonville engaged in a “pattern of

                                  22   criminal activity.” The Court of Appeal denied this claim, holding that the certified court records

                                  23   of the convictions were not testimonial and that Sergeant Chappell’s testimony establishing the

                                  24   stabbing incident was not hearsay because it was based on his personal knowledge from

                                  25   investigating the crime and speaking to the victim while the victim was under the stress of

                                  26   excitement from the incident. Sanchez and Meza, 2016 WL 7052471, at *13-14.

                                  27          As stated above, the Confrontation Clause only applies to “testimonial” statements.

                                  28   Crawford, 541 U.S. at 50-51. The court records of the convictions of Poorside Watsonville
                                                                                         26
                                   1   members for weapons possession and assault with a deadly weapon were not testimonial because

                                   2   their primary purpose was to memorialize the two convictions, not for the purpose of being used

                                   3   as evidence in Meza’s criminal trial. See Lucero, 902 F.3d at 989 (explaining primary purpose

                                   4   test). Sergeant Chappell’s testimony about the stabbing conviction was based on the following:

                                   5   (1) he was one of the first people who arrived at the scene of the stabbing incident, which occurred

                                   6   on the front steps of the police department; (2) he contacted the victim who gave Sergeant

                                   7   Chappell the description of the people who stabbed him and the vehicle they were in; and (3) he

                                   8   relayed this information to other officers. See ECF No. 13-18 at 56. This testimony, based on

                                   9   Sergeant Chappell’s personal knowledge, was not hearsay. Because Sergeant Chappell testified at

                                  10   the trial and was subject to cross-examination by Meza’s counsel, the Confrontation Clause was

                                  11   not implicated. The Court of Appeal’s denial of this claim was not contrary to or an unreasonable

                                  12   application of Supreme Court authority.
Northern District of California
 United States District Court




                                  13   IV. Cumulative Effect

                                  14           Meza argues the cumulative effect of the alleged constitutional errors violated his right to a

                                  15   fair trial. In some cases, although no single trial error is sufficiently prejudicial to warrant

                                  16   reversal, the cumulative effect of several errors may still prejudice a defendant so much that his

                                  17   conviction must be overturned. Alcala v. Woodford, 334 F.3d 862, 893–95 (9th Cir. 2003).

                                  18   Where there is no single constitutional error existing, nothing can accumulate to the level of a

                                  19   constitutional violation. Hayes v. Ayers, 632 F.3d 500, 524 (9th Cir. 2011). Similarly, there can

                                  20   be no cumulative error when there has not been more than one error. United States v. Solorio, 669

                                  21   F.3d 943, 956 (9th Cir. 2012).

                                  22           In this case, there were no constitutional errors and, therefore, nothing can accumulate to

                                  23   the level of a constitutional violation.

                                  24                                 CERTIFICATE OF APPEALABLITY

                                  25           The federal rules governing habeas cases brought by state prisoners require a district court

                                  26   that issues an order denying a habeas petition to either grant or deny therein a certificate of

                                  27   appealability. See Rules Governing § 2254 Cases, Rule 11(a).

                                  28           A judge shall grant a certificate of appealability “only if the applicant has made a
                                                                                          27
                                   1   substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the

                                   2   certificate must indicate which issues satisfy this standard. Id. § 2253(c)(3). “Where a district

                                   3   court has rejected the constitutional claims on the merits, the showing required to satisfy § 2253(c)

                                   4   is straightforward: [t]he petitioner must demonstrate that reasonable jurists would find the district

                                   5   court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

                                   6   473, 484 (2000).

                                   7          Meza has made no showing warranting a certificate and so none is granted.

                                   8                                                 CONCLUSION

                                   9          The Court orders as follows:

                                  10          Meza’s petition for a writ of habeas corpus is denied and a writ of appealability will not

                                  11   issue. The Clerk shall enter a separate judgment and close the file.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: March 14, 2019

                                  14

                                  15
                                                                                                     JAMES DONATO
                                  16                                                                 United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        JOSE MEZA,
                                   4                                                           Case No. 18-cv-00599-JD
                                                       Plaintiff,
                                   5
                                                v.                                             CERTIFICATE OF SERVICE
                                   6
                                        STU SHERMAN,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on March 14, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Jose Meza ID: AR6374
                                       Cal. Substance Abuse Treatment Facility
                                  18   P.O. Box 5246
                                       Corcoran, CA 93212
                                  19

                                  20

                                  21   Dated: March 14, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          29
